PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Melcher et al.
Application No. 15/493,449
Filed: 21 Apr 2017
For: RADIATION DETECTOR FOR IMAGING APPLICATIONS WITH STABILIZED LIGHT OUTPUT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed January 6, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Armin Ghiam appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is GRANTED.

The application became abandoned for failure timely submit corrected drawings in reply to the Notice of Allowability, mailed July 6, 2020, which set a period for reply of three (3) months.  Accordingly, this application became abandoned on October 7, 2020. A Notice of Abandonment was mailed October 21, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a corrected drawing and amended specification, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed July 6, 2020 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted.1 



Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814. Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                      



    
        
            
        
            
    

    
        1 The examiner has indicated the amendments to the drawing and specification filed January 6, 2021 are okay and an acceptable response to the Notice of Allowability.